DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on November 25, 2020 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 10, 12, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GHAI (U.S. Patent Application Publication # 2015/0237519 A1).
claims 1, 8, and 20, Ghai teaches and discloses a system and method to determine whether a network component (network access points) is operable, the method comprising: 
determining, by one or more hardware processors, first operational parameter values of the network component ([0036]; [0049]; teaches determining operational parameters of the access points; claims 1-2); 
determining, by the one or more hardware processors, one or more neighboring devices (neighboring access point) of the network component ([0033]; [0035]; teaches determining neighbor access points; claim 2); 
determining, by the one or more hardware processors, second operational parameter values of the one or more neighboring devices ([0049]; teaches determining additional operational parameters of the neighbor access points; claim 1); 
determining, by the one or more hardware processors, whether the network component is operational based on the first operational parameter values of the network component and the second operational parameter values of the one or more neighboring devices ([0049]; teaches determining the operational condition of the network access points; claim 1); and 
conditionally controlling the network component based on whether the network component is determined to be operational ([0049]; teaches determining the operational condition of the network access points; claims 1 and 3). 

claims 3 and 10, Ghai further teaches and discloses wherein the first operational parameters values of the network component indicate a number of messages received or a number of wireless terminals associated with the network component, and the method further comprises determining a maximum contiguous duration in which the operational parameter values indicate the network component is inactive, wherein the determining of whether the network component is operational is based on the maximum contiguous duration ([0033]; [0035]; [0049]; teaches determining neighbor access points operational conditions; claim 2). 

Regarding claims 4 and 12, Ghai further teaches and discloses wherein the second operational parameter values of the neighboring devices indicate a count of messages received at a respective neighboring device or a number of wireless terminals associated with the respective neighboring device (packet count; [0050]). 

Regarding claims 6 and 17, Ghai further teaches and discloses wherein determining whether the network component is operational comprises: generating activity indications of the network device based on the first operational parameter values; determining a percentage of the activity indications that indicate activity, wherein the determining of whether the network component is operational is based on the binarized values([0049]; teaches determining the operational condition of the network access points; claim 1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over GHAI (U.S. Patent Application Publication # 2015/0237519 A1) in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2020/0175370 A1).
claims 2 and 9, Ghai discloses the claimed invention, but may not expressly disclose wherein the determining of the one or more neighboring devices of the network component comprises: obtaining a list of devices from which signals have been received over a wireless medium by the network component; and determining the neighboring devices by comparing a strength of signals received from each device in the list of devices to a signal strength threshold. 
Nonetheless, in the same field of endeavor, Zhang teaches and suggests wherein the determining of the one or more neighboring devices of the network component comprises: obtaining a list of devices from which signals have been received over a wireless medium by the network component; and determining the neighboring devices by comparing a strength of signals received from each device in the list of devices to a signal strength threshold ([0018]; [0071]; [0072]; list of neighbor nodes).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a list of neighbor nodes as taught by Zhang with the system and method as disclosed by Ghai for the purpose of providing and improving deep learning in a computing system, as suggested by Zhang.

Regarding claims 5 and 13, Ghai, as modified by Zhang, discloses the claimed invention, but may not expressly disclose wherein determining whether the network component is operational comprises one or more of: generating indications of activity of the network device based on the first operational parameter values; and determining a 
	Nonetheless, Zhang further teaches and suggests wherein determining whether the network component is operational comprises one or more of: generating indications of activity of the network device based on the first operational parameter values; and determining a moving average of the activity indications, wherein the determining of whether the network component is operational is based on the moving average ([0022]; [0024]; [0063]).

Regarding claim 11, Ghai discloses the claimed invention, but may not expressly disclose providing the maximum contiguous duration to a machine learning model, wherein the determining of whether the network component is operational is based on an output of the machine learning model. 
Nonetheless, in the same field of endeavor, Zhang teaches and suggests providing the maximum contiguous duration to a machine learning model, wherein the determining of whether the network component is operational is based on an output of the machine learning model ([0018]; [0070]).

Regarding claim 14, Ghai, as modified by Zhang, discloses the claimed invention, but may not expressly disclose providing the first moving average to a machine leaning model, wherein the determining of whether the network component is operational is based on an output of the machine learning model. 
([0018]; [0022]; [0024]; [0063]; [0070]).

Regarding claim 15. The system of claim 13, Ghai, as modified by Zhang, discloses the claimed invention, but may not expressly disclose wherein the determining of whether the network component is operational comprises: generating first indications of activity of a first neighboring device based on the second operational parameter values of the first neighboring device; generating second indications of activity of a second neighboring device based on the second operations parameter values of the second neighboring device; aggregating the corresponding first and second indications of activity; generating third activity indications based on the aggregation; and generating a second moving average of the third activity indications, wherein the determining of whether the network component is operational is based on the second moving average. 
Nonetheless, Zhang further teaches and suggests wherein the determining of whether the network component is operational comprises: generating first indications of activity of a first neighboring device based on the second operational parameter values of the first neighboring device; generating second indications of activity of a second neighboring device based on the second operations parameter values of the second neighboring device; aggregating the corresponding first and second indications of activity; generating third activity indications based on the aggregation; and generating a second moving average of the third activity indications, wherein the determining of whether the network component is operational is based on the second moving average ([0018]; [0022]; [0024]; [0063]; [0070]).

Regarding claim 16, Ghai, as modified by Zhang, discloses the claimed invention, but may not expressly disclose providing the second moving average to a machine leaning model, wherein the determining of whether the network component is operational is based on an output of the machine learning model. 
Nonetheless, Zhang further teaches and suggests providing the second moving average to a machine leaning model, wherein the determining of whether the network component is operational is based on an output of the machine learning model ([0018]; [0022]; [0024]; [0063]; [0070]).

Claims 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GHAI (U.S. Patent Application Publication # 2015/0237519 A1) in view of Cardozo et al. (hereinafter Cardozo) (U.S. Patent Application Publication # 2020/0379023 A1).
Regarding claims 7 and 18, Ghai discloses the claimed invention, but may not expressly disclose wherein conditionally controlling the network component comprises powering down the network component or resetting the network component. 	Nonetheless, in the same field of endeavor, Cardozo teaches and suggests wherein conditionally controlling the network component comprises powering down the network component or resetting the network component ([0016]; [0035]; turning off components).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate turning off components as taught by Cardozo with the system and method as disclosed by Ghai for the purpose of detecting outage of components, as suggested by Cardozo.

Regarding claim 19, Ghai discloses the claimed invention, but may not expressly disclose generating an alert in response to a determining that the network component is not operational. 
([0007]; [0019]; an alarm message for non-operational component).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alarm message for non-operational component as taught by Cardozo with the system and method as disclosed by Ghai for the purpose of detecting outage of components, as suggested by Cardozo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 28, 2021